DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102008029287 A1 (“DE ‘287”).
DE ‘287 discloses:
Regarding claim 1:
An axle assembly (entire assembly depicted in FIG. 1) comprising: 
an axle housing (¶ [0079], “housing”; see hatch marked portions in FIG. 1 indicating a housing to which components are supported) that at least partially defines a sump portion that receives lubricant (¶ [0102], “At 100 it is shown that fluid can also be conveyed via the oil pump 42 to the second transverse differential 50, in which splash lubrication usually takes place” [emphasis] thereby indicating the inherent presence of a sump portion of the housing to which lubrication is collected after/during splash lubrication; see MPEP § 2112),
a differential carrier (portion of the housing that supports the differential 50, see hatch marks at C in FIG. A below) that is mounted to the axle housing and includes a bearing support wall (BW in FIG. A below) that supports an electric motor module (32); a drive pinion (52; see pinion gear DP in FIG. A below) that is at least partially received in the bearing support wall (see shaft portion DS of drive pinion 52 that extends through the support wall BW in FIG. A below) and is rotatable about a first axis (16), wherein the drive pinion defines a drive pinion passage (92, 94, 96, 98, 100 in FIG. 4; ¶ [0102], “Appropriate oil passages 92 are formed in the shaft 90/86 and in the input shaft 52 from the oil pump 42”); and 


    PNG
    media_image1.png
    347
    829
    media_image1.png
    Greyscale

FIGURE A: Annotated view of DE ‘287

Regarding claim 2:
The axle assembly of claim 1 wherein the drive pinion passage extends along the first axis and extends completely through the drive pinion (FIG. 4 depicts lubrication path 100 extending completely through the drive pinion 52 and being parallel with the first axis 16; MPEP § 2125).
Regarding claim 3:
The axle assembly of claim 1 wherein lubricant in the shift mechanism housing flows into the shift collar (86) before entering the drive pinion passage (see lubricant at reference number 92 entering shift collar portion 86 prior to flowing into input shaft 52).
Regarding claim 4:
The axle assembly of claim 3 wherein the shift collar has a shift collar hole (at H in FIG. A above) that extends around the first axis and lubricant flows through the shift collar hole before entering 
Regarding claim 5:
The axle assembly of claim 4 wherein the drive pinion is received in the shift collar hole (FIG. A above depicts an end of drive pinion 52 disposed within hole H).
Regarding claim 7:
The axle assembly of claim 1 wherein a cover is disposed between the electric motor module and the shift mechanism housing and receives a gear reduction module (34), wherein lubricant that collects at a bottom of the cover flows to the shift mechanism housing before returning to the sump portion ().
Regarding claim 8:
The axle assembly of claim 7 wherein lubricant in the shift mechanism housing passes through a roller bearing assembly (FIG. 4 depicts lubricant flow 100 passing through bearings RG depicted in FIG. A above) that rotatably supports a planet gear carrier of the gear reduction module (see at RG in FIG. A above). 
Regarding claim 9:
The axle assembly of claim 8 wherein lubricant in the shift mechanism housing drains back to the sump portion by passing between the shift collar and a sun gear (60) of the gear reduction module and then passes through a first drive pinion bearing (R1; FIG. A above) and a second drive pinion bearing (R2; FIG. A above) that rotatably support the drive pinion (see lubricant path 100 in FIG. A above depicting lubricant flowing past the shift collar and sun gear and to the sump differential 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘287 in view of U.S. Patent No. 2,368,963 A (“US ‘963”).
DE ‘287 teaches:
Regarding claim 10:
An axle assembly (entire assembly depicted in FIG. 1) comprising: 
an axle housing (¶ [0079], “housing”; see hatch marked portions in FIG. 1 indicating a housing to which components are supported) that at least partially defines a sump portion that receives lubricant (¶ [0102], “At 100 it is shown that fluid can also be conveyed via the oil pump 42 to the second transverse differential 50, in which splash lubrication usually takes place” [emphasis] thereby indicating the inherent presence of a sump portion of the housing to which lubrication is collected after/during splash lubrication; see MPEP § 2112),
a differential carrier (portion of the housing that supports the differential 50, see hatch marks at C in FIG. A above) that is mounted to the axle housing and includes a bearing support wall (BW in FIG. A above) that supports an electric motor module (32), and
a drive pinion (52; see pinion gear DP in FIG. A below) that is at least partially received in the bearing support wall (see shaft portion DS of drive pinion 52 that extends through the support wall BW in FIG. A below) and is rotatable about a first axis (16),

However, DE ‘287 does not expressly disclose that the bearing wall at least partially defines a first lubricant passage wherein the first lubricant passage provides lubricant that is splashed by the differential assembly to a gallery that is disposed between the first drive pinion bearing and the second drive pinion bearing.
US ‘963 teaches a bearing wall (2) at least partially defines a first lubricant passage (21) wherein the first lubricant passage provides lubricant that is splashed by a differential assembly (4, 5; col. 2, ll. 35-42; col. 3, ll. 17-45) to a gallery (24) that is disposed between the first drive pinion bearing and the second drive pinion bearing as a known means to lubricate the bearings (col. 1, ll. 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DE ‘287 such that the bearing wall at least partially defines a first lubricant passage wherein the first lubricant passage provides lubricant that is splashed by the differential assembly to a gallery that is disposed between the first drive pinion bearing and the second drive pinion bearing, as taught by US ‘963, as it is a known means to lubricate the bearings.
DE ‘287 as modified above further teaches the following:
Regarding claim 11:
The axle assembly of claim 10 wherein the bearing support wall is a separate component from the differential carrier and is fastened to the differential carrier (FIG. 1 in US ‘963 depicts bearing wall 2 bearing separate and fastened to carrier 1; MPEP § 2125).
Regarding claim 12:
The axle assembly of claim 10 wherein the differential assembly has a ring gear and lubricant that is splashed by the ring gear passes through an opening (near 22 in FIG. 1 of US ‘963) in the differential carrier to reach the first lubricant passage (col. 3, ll. 17-45 in US ‘963).

The axle assembly of claim 10 wherein lubricant flows from the gallery through the first drive pinion bearing to return to the sump portion (col. 3, ll. 29-33 in US ‘963).
Regarding claim 14:
The axle assembly of claim 10 wherein the bearing support wall defines a second lubricant passage (27) that has an outlet that is disposed further from the differential assembly than the first lubricant passage (FIG. 1 in US ‘963 depicts passage 27 extending moreso rightward away from gear 5 than passage 21 so that it terminates immediately rightward of the bearing A).
Regarding claim 15:
The axle assembly of claim 14 wherein the first lubricant passage and the second lubricant passage are located above the first axis (FIG. 1 in US ‘963 depicts passage 21 as being above the center axis of pinion 4; passage 27 effectively extends above the center axis of drive pinion 4 in the space immediately rightward of bearing A so that lubricant that passes through the upper portion of bearing A drains from above the center axis down toward the lower portion of passage 27).
Regarding claim 6:
The axle assembly of claim 1 (see above) wherein lubricant in the shift mechanism housing is disposed above lubricant in the sump portion (FIG. 1 in US ‘963 depicts passage 21 as being above the center axis of pinion 4; passage 27 effectively extends above the center axis of drive pinion 4 in the space immediately rightward of bearing A so that lubricant that passes through the upper portion of bearing A drains from above the center axis down toward the lower portion of passage 27).
Regarding claim 16:
The axle assembly of claim 14 wherein the differential assembly has a ring gear (5 in US ‘963) and lubricant that is splashed by the ring gear passes through an opening (22 in US ‘963) in the differential carrier to reach the first lubricant passage and the second lubricant passage (col. 3, ll. 17-45 in US ‘963).


The axle assembly of claim 14 wherein the first lubricant passage is spaced apart from the second lubricant passage (see 21 being radially spaced from 27 in FIG. 1 of US ‘963).
Regarding claim 18:
The axle assembly of claim 14 wherein the second lubricant passage has an outlet (portion of passage 27 that is immediately rightward of bearing A as seen in FIG. 1 of US ‘963) that is located further from the differential assembly than the first drive pinion bearing and the second drive pinion bearing (FIG. 1 in US ‘963 depicts passage 27 extending moreso rightward away from gear 5 than passage 21 so that it terminates immediately rightward of the bearing A)
Regarding claim 19:
The axle assembly of claim 18 wherein the second lubricant passage provides lubricant to a gallery (at 96 in FIG. 4) that is located outside the drive pinion and inside a sun gear (FIG. 4 depicts oil flow 96 disposed outside the pinion 52 but inside the sun gear 60 in FIG. 4) that is operatively connectable to the drive pinion by a shift collar (80, 82, 86) that receives the drive pinion (¶ [0074])
Regarding claim 20:
The axle assembly of claim 19 wherein the sun gear has a through hole (FIG. 4 depicts arrow 96 representing lubricant flowing radially outward away from the first axis toward the planetary gearset 34 thereby indicating a through hole located at least on portion 58 of the sun gear 60) that extends away from the first axis and allows lubricant to flow through the through hole to a planet gear that meshes with the sun gear (¶ [0101], “Injection lubrication of the friction clutch 40 and the planetary gearset 34 can take place via these oil channels 92 (shown at 94 and 96, respectively)”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656